                             UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                  NASHVILLE DIVISION


 JERRY MACK MEADOWS and                              )
 RHONDA MEADOWS, as Co-                              )
 Administrators of the Estate of JERRY               )
 BRIAN MEADOWS, deceased,                            )
                                                     )   No. 2:19-cv-00006
            Plaintiffs,                              )
                                                     )
 v.                                                  )
                                                     )
 PUTNAM COUNTY, TENNESSEE,                           )
 et al.,                                             )
                                                     )
            Defendants.                              )

                                       MEMORANDUM OPINION

        Before his death, Jerry Brian Meadows was an inmate in the Putnam County Jail. His

parents as co-administrators of his estate filed this lawsuit under 42 U.S.C. § 1983 for deliberate

indifference to his serious medical needs, excessive force, retaliation, failure to train, and state tort

claims. Specifically, plaintiffs allege that Putnam County officials failed to provide adequate

medical attention when Meadows’ health condition deteriorated and used excessive force against

Meadows. They bring this case against Putnam County, Tennessee; Sheriff Eddie Farris; jail

administrator Tim Nash; corrections officer Cody Williams; Southern Health Partners, Inc., the

jail’s medical provider; and Kelly Nash, a nurse at the jail.

        Before the Court are Motions for Summary Judgment by Putnam County and Farris, Nash,

and Williams. (Doc. Nos. 51; 55). 1 Both motions have been fully briefed. (Doc. Nos. 52, 56, 62–

67). For the following reasons, both motions will be granted in part and denied in part.


        1
         The Court considers the motions as filed because, although the Second Amended
Complaint (Doc. No. 81) supersedes the complaint that was operative when defendants filed these
motions, the complaints are substantially identical as to these defendants. See Pethel v.
I. FACTUAL BACKGROUND 2

       Following conviction and sentencing, Meadows was committed to custody at the Putnam

County Jail on December 4, 2017. (Doc. No. 65 ¶ 4). Upon arrival, he was asked about any medical

conditions and did not disclose any, even though he was previously diagnosed with human

immunodeficiency virus (“HIV”). (Id. ¶ 2). Beginning on January 19, 2018, Meadows complained

of severe, ongoing, and worsening head and neck pain. He received several medical assessments,

including x-rays of his neck that were negative. (Doc. No. 64-2 at 1–3, 7).

       On January 27, 2019, Meadows lost his balance and fell in the shower. The treating nurse

recommended that he not be taken for emergency care. (Doc. No. 64-2 at 6). Later that day at

visitation, Plaintiffs were alarmed by his limited ability to move and speak, which his mother

thought made it look as if he had a stroke. (Doc. No. 64-3 at 2). Plaintiffs contacted Farris, who

agreed to have Meadows taken to a hospital. (Doc. No. 64-1 at 2). Meadows was taken to the

emergency room at Cookeville Regional Medical Center (“CRMC”) that same day and diagnosed

with sinusitis, prescribed medicine, and returned to the jail. (Doc. Nos. 65 ¶¶ 6–7; 51-4 at 19).

       The next day Meadows had three seizures. He responded to ammonia tablets after the first

two seizures but was again taken to the emergency room after his third seizure when he did not

respond to ammonia tablets. He was diagnosed with epilepsy. He returned to jail later that day and

was monitored overnight. (Doc. Nos. 65 ¶ 8; 64-2 at 7–9).




Washington Cty. Sheriff’s Office, No. 2:06-cv-799, 20007 WL 2359765, *5 (S.D. Ohio Aug. 16,
2007).
       2
         These fact, construed most favorably to Plaintiffs, are taken from the defendants’
statements of material facts (Doc. Nos. 53, 57), and the plaintiffs’ responses thereto (Doc. Nos.
63, 65).
                                                     2
       The very next morning, January 30, Meadows was transported to the Bledsoe County

Correctional Complex (“Bledsoe”) to serve his sentence. (Doc. Nos. 64 ¶ 9; 51-13 at 2; 51-14 at

2). At around the same time, plaintiffs met with Farris to discuss Meadows’ medical treatment.

Farris attempted to have Meadows join the meeting but he had already left for Bledsoe. (Doc. No.

62-1 at 2).

       Andrew McDermott, Phillip Tabor, and Jeremy Austin were inmates with Meadows on

January 30 in his holding cell at the jail and then in the van to Bledsoe. They believe that Meadows

was not well before he left the jail. According to them, Meadows could not stand or sit up, was

incoherent, vomiting, and incontinent. Meadows in fact choked when trying to eat and McDermott

had to perform the Heimlich maneuver. They reported that Meadows was ill, to which a corrections

officer told them that nothing was wrong with him and “[s]oon he’ll be [Tennessee Department of

Correction]’s problem.” A nurse briefly saw Meadows at the holding cell, but there is no

documented medical record of care. (Doc. Nos. 64-5; 64-6; 64-7).

       Williams was one of the corrections officers assigned to transport him. (Doc. No. 65 ¶¶ 9–

10). Meadows was put in feet shackles and waist chains. He laid on the front row of seats because

he could not sit himself up. McDermott recalled that Meadows was like “deadweight” in the van

and the inmates all describe him as “incoherent,” non-verbal, and visibly ill. (Doc. Nos. 64-5; 64-

6; 64-7).

       When Meadows placed his feet on the van door, Williams yelled at Meadows, “[d]on’t

make us pull over” and “[y]ou’re going to regret it.” The van stopped and Williams dragged

Meadows out of the van by his feet. Meadows’ head and body hit the van. (Doc. Nos. 64-5; 64-6;

64-7). Tabor saw Meadows “man-handled” as he was carried to a car and his head hit the car.

(Doc. No. 64-6 at 3). Before arriving at Bledsoe, Meadows was taken out of the car and “forcefully



                                                     3
thrown” back into the van, hitting his head once again, this time against plexiglass in the van. (Doc.

Nos. 64-5; 64-6; 64-7). Meadows was immediately taken to the infirmary at Bledsoe. (Doc. Nos.

65 ¶ 11; 64-8 at 2). He was “combative,” “mentally impaired,” and had “multiple abrasions on

[his] entire body from county.” (Doc. No. 64-8 at 2, 5).

       The next morning, January 31, Meadows was rushed to the emergency room. He was

unresponsive, intubated, and transferred to the intensive care unit. (Doc. Nos. 65 ¶ 11; 64-9 at 4,

6). There, doctors diagnosed Meadows with viral meningitis and brain death, possibly precipitated

by “untreated HIV.” (Doc. Nos. 65 ¶ 11; 51-11 at 1, 9). The family ultimately decided to withdraw

life support and Meadows died on February 2, 2018. (Doc. No. 51-10 at 9; 64-10 at 2). An autopsy

showed the cause of death was “cryptococcal encephalitis and meningitis,” an infection in

membranes covering the brain and spinal cord, due to HIV. (Doc. No. 51-11 at 1–2).

II. LEGAL STANDARD

       Summary judgment is appropriate only where there is “no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). In

reviewing a motion, the Court must review all the evidence, facts, and inferences in the light most

favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475

U.S. 574, 587 (1986).

       “The party bringing the summary judgment motion has the initial burden of informing the

Court of the basis for its motion and identifying portions of the record that demonstrate the absence

of a genuine dispute over material facts.” Rodgers v. Banks, 344 F.3d 587, 595 (6th Cir. 2003).

After this initial burden is satisfied, the nonmoving party has the burden of showing that a “rational

trier of fact [could] find for the non-moving party [or] that there is a ‘genuine issue for trial.’”

Matsushita, 475 U.S. at 587. To survive summary judgment there must be evidence on which a



                                                      4
trier of fact could reasonably find for the non-moving party. Rodgers, 344 F.3d at 595; Hill v.

White, 190 F.3d 427, 430 (6th Cir. 1999).

III. ANALYSIS

       Plaintiffs bring this action under 42 U.S.C. § 1983 against Putnam County, Sheriff Farris,

jail administrator Nash, and corrections officer Williams. “To prevail on a cause of action under

§ 1983, a plaintiff must prove (1) the deprivation of a right secured by the Constitution or laws of

the United States (2) caused by a person acting under the color of state law.” Winkler v. Madison

Cty., 893 F.3d 887, 890 (6th Cir. 2018) (quoting Shadrick v. Hopkins Cty., 805 F.3d 724, 736 (6th

Cir. 2015)). Each defendant here is a “person” for purposes of Section 1983. See Monell v. Dep’t

of Soc. Servs., 436 U.S. 658 (1978).

       A. Deliberate Indifference

       The Eighth Amendment governs medical treatment of inmates like Meadows. Estelle v.

Gamble, 429 U.S. 97, 102–03 (1976). “‘[D]eliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ that is violative of” the Eighth

Amendment and provides a cause of action under Section 1983. Darrah v. Krisher, 865 F.3d 361,

367 (6th Cir. 2017) (quoting Estelle, 429 U.S. at 104). A plaintiff must meet two requirements to

succeed on a claim of deliberate indifference, one objective and the other subjective. See Farmer

v. Brennan, 511 U.S. 825, 834 (1994). The objective element requires that the inmate have a

sufficiently serious medical need. Winkler, 893 F.3d at 890–91. Meadows’ diagnoses of seizures

and cryptococcal encephalitis and meningitis were each unquestionably objectively serious

medical conditions. Newberry v. Melton, 726 F. App’x 290, 295 (6th Cir. 2018) (concluding that

“seizures resulting in bruises and cuts on his head, vomiting, and an inability to breath” were




                                                      5
objectively serious); Popoalii v. Correctional Medical Servs., 512 F.3d 488, 499–500 (8th Cir.

2008) (“Cryptococcal meningitis unquestionably is a serious medical condition”).

       The subjective component requires that a defendant “knows of and disregards an excessive

risk to inmate health or safety.” Winkler, 893 F.3d at 891. This is “greater than negligence or

malpractice.” Id. Indeed, “the evidence must show that the specific individual [defendant] was

aware of facts from which he or she could infer a substantial risk of serious harm.” Id. Substantial

risk is a question of fact that may be demonstrated by “inference from circumstantial

evidence . . . and a factfinder may conclude that a prison official knew of a substantial risk from

the very fact that the risk was obvious.” Id. (quoting Farmer, 511 U.S. at 842)

               1. Individual defendants

                       a. Sheriff Farris and Jail Administrator Nash

       Farris and Nash oversaw the Putnam County Jail while Meadows was incarcerated there.

To the extent they were directly involved in the treatment of Meadows’ medical needs, they may

be liable individually. Winkler, 893 F.3d at 898 (“liability cannot be imposed on a supervisor under

§ 1983 based on the theory of respondeat superior” for the acts or omissions of another). Plaintiffs

argue that Farris and Nash were individually involved in Meadows’ medical care when plaintiffs

met with Farris on January 27 and 30, and with Nash on January 27 through 30. 3 (Doc. Nos. 62 at

16).

       This is not a case about Meadows HIV diagnosis because there is no evidence that any

defendant had knowledge of his HIV status. Instead, plaintiffs’ deliberate indifference claim rests

upon the failure to treat Meadows’ serious medical needs while in the jail. His medical symptoms



       3
         On January 28 and January 29, Nash allegedly told plaintiffs he believed Meadows was
on drugs and did not need medical treatment. (Doc. Nos. 64-1 at 2; 64-3 at 3–4). However, medical
care was provided to Meadows on both days. (Doc. Nos. 65 ¶¶ 6–8; Doc. No. 64-2 at 7–8).
                                                     6
began on January 19 when Meadows complained of a severe headache. (Id. at 13–15). He received

treatment, but plaintiffs maintain that Farris and Nash were deliberately indifferent to Meadows’

medical needs by delaying treatment for his obvious serious medical need. (Doc. No. 62 at 17).

       Delays in medical care for “known medical needs may constitute deliberate indifference.”

Darrah, 865 F.3d at 368. “Even relatively short periods of delay or neglect have sufficed.” Id.

(citing Terrance v. Northville Reg’l Psychiatric Hosp., 286 F.3d 834, 844–45 (6th Cir. 2002) (one-

hour delay in treatment)). However, plaintiffs have not shown an unreasonable delay by Farris or

Nash once they became aware of Meadows’ medical condition. Meadows first reported his head

and neck pain to the jail’s infirmary on January 19 and he was seen by nurses several times that

day and over the coming days. (Doc. Nos. 62 at 13–15; 64-2 at 2). Farris or Nash allegedly became

involved on January 27 when Meadows fell in the shower. Later that day at visitation, his family

were so alarmed at Meadows’ physical condition that they contacted Farris and Nash. Meadows

was then transported to the hospital that same day. (Doc. No. 65 ¶ 6). There was no unreasonably

delay by Farris and Nash after they became aware of Meadows’ medical needs.

       When Meadows had his first two seizures on January 28, he was treated by nurses in the

jail. When he did not respond to ammonia tabs after his third seizure, he was taken by ambulance

to the emergency room. (Doc. No. 64-2 at 7–8). Again, there was no delay in treatment for any of

the three seizures. On this record it appears that Meadows received prompt medical care. There

was no deliberate indifference by Farris or Nash between January 27 to 29.

       Meadows was not provided medical care on January 30 when he was in a Putnam County

Jail holding cell and his condition seriously deteriorated. At most, a nurse visited but did not

provide a documented medical exam. The Sixth Circuit has held that “[w]hen the need for medical

treatment is obvious, medical care which is so cursory as to amount to no treatment at all may



                                                    7
amount to deliberate indifference.” Darrah, 865 F.3d at 370 (quoting Terrance, 286 F.3d at 843).

Because of Meadows’ deteriorating condition and new symptoms that morning, Putnam County

Jail officers could no longer rely on the previous medical treatment. See Smith v. Cty. Of Lenawee,

505 F. App’x 526, 532 (6th Cir. 2012). Plaintiffs however offer no evidence that either Farris or

Nash were aware of Meadows’ deteriorating condition on January 30. Plaintiffs met with Farris

on January 30. Farris called the jail and asked for Meadows, but he was already en route to Bledsoe.

(Doc. No. 62-1 at 2). There is no evidence to infer that Farris knew of Meadows’ worsening

symptoms on January 30 before he left the jail. Winkler, 893 F.3d at 891.

       Because prompt medical care was provided when Farris and Nash knew of Meadows’

medical problems, reasonable jurors could not find that either Farris or Nash were subjectively

aware of Meadows’ medical needs and yet disregarded them. They are entitled to summary

judgment.

                       b. Officer Williams

       Officer Williams’ involvement is limited to the transportation of Meadows from the jail to

Bledsoe on January 30, 2018. Based on the report of the inmates, Meadows was ill that day.

Meadows’ behavior in the van—lying down, putting his feet against the door, not responding to a

correctional officer—was odd but, to Williams, it may not have been unusual behavior from other,

healthy inmates. It is unclear whether Williams was subjectively aware of Meadows’ medical

needs. As the Court of Appeals has explained, “an official’s failure to alleviate a significant risk

that he should have perceived but did not, while no cause for commendation, cannot under our

cases be condemned as the infliction of punishment.” Winkler, 893 F.3d at 898 (quoting Farmer,

511 U.S. at 838).




                                                     8
       Moreover, even if Williams perceived that Meadows needed medical care, he did not

demonstrate deliberate indifference by continuing to Bledsoe. At most, Williams may have been

negligent for continuing to Bledsoe for Meadows to receive medical care in the prison’s infirmary

instead of diverting to an emergency room, but mere negligence is not sufficient to meet the high

deliberate indifference standard. See Winkler, 893 F.3d at 891. Plaintiffs have not presented

enough evidence from which a reasonable jury could find that Williams was deliberately

indifferent to Meadows’ medical need. Williams is entitled summary judgment on this claim.

               2. Municipal defendants

       Plaintiffs also bring a claim against Putnam County. (Doc. No. 64 at 22–23). Municipalities

are only responsible for “their own illegal acts.” Pembaur v. Cincinnati, 475 U.S. 469, 479 (1986).

“A plaintiff raising a municipal liability claim under § 1983 must demonstrate that the alleged

federal violation occurred because of a municipal policy or custom.” Burgess v. Fischer, 735 F.3d

462, 478 (6th Cir. 2013) (citing Monell, 436 U.S. at 694).

       A plaintiff can make a showing of an illegal policy or custom by demonstrating one
       of the following: (1) the existence of an illegal official policy or legislative
       enactment; (2) that an official with final decision making authority ratified illegal
       actions; (3) the existence of a policy of inadequate training or supervision; or (4) the
       existence of a custom of tolerance or acquiescence of federal rights violations.

Id. (citing Thomas v. City of Chattanooga, 398 F.3d 426, 429 (6th Cir. 2005).

       The County argues that summary judgment should be granted because it does not have a

policy or custom to provide inadequate medical care. (Doc. Nos. 55 at 3; 56 at 18–19). Plaintiffs

argue that the County should be held liable because overcrowding and the actual treatment of

Meadows shows a policy of denying proper medical care to inmates in the Putnam County Jail.

(Doc. No. 64 at 23–24). They rely on two known deaths at the Putnam County Jail “in recent years”




                                                      9
and a newspaper article about a new medical provider for the jail with a statement by Farris that

this change will increase the jail’s internal medical capacity. (Id. at 24; Doc. No. 64-12).

       Plaintiffs’ assertions of overcrowding and improved medical capacity do not equate to a

custom or policy of inadequately caring for prisoner’s medical needs. A prison can be both

overcrowded and still provide care for prisoners. See also Agramonte v. Shartle, 491 F. App’x

557, 560 (6th Cir. 2012) (“overcrowding is not, in itself, a constitutional violation”). Previous poor

medical care is not shown simply by a change in the contracted medical care provider. There is no

rule against a county changing medical providers to improve inmate medical care. Plaintiffs have

failed to come forward with evidence of a policy or custom that was a moving force behind the

treatment of Meadows. Burgess, 735 F.3d at 478.

       Plaintiffs also seek to attach municipal liability because Putnam County failed to

adequately train or supervise its employees. For this, plaintiffs must prove: “(1) the training or

supervision was inadequate for the tasks performed; (2) the inadequacy was the result of the

municipality’s deliberate indifference; and (3) the inadequacy was closely related to or actually

caused the injury.” Winkler, 893 F.3d at 902 (quoting Ellis ex rel. Pendergrass v. Cleveland Mun.

Sch. Dist., 455 F.3d 690, 700 (6th Cir. 2006)). Plaintiffs present no proof of any training

inadequacy derived from the municipality’s deliberate indifference.

       Deliberate indifference in training requires proof of either a (1) failure to train “in light of

foreseeable consequences,” or (2) failure to train “in response to repeated complaints of

constitutional violations.” Id. (quoting Ellis, 455 F.3d at 700–01). There is no evidence here of any

previous instances—“repeated complaints”—of inadequate inmate healthcare at the jail and it has

not been shown that deliberate indifference was involved in the death of the other inmates.




                                                     10
       Deliberate indifference based on foreseeable consequences only applies “in a narrow range

of circumstances where a federal rights violation may be a highly predictable consequence of a

failure to equip [employees] with specific tools to handle recurring situations.” Id. at 903 (quoting

Shadrick, 805 F.3d at 739). Plaintiffs do not identify what specific medical training “tools” should

have been provided to jail personnel. Id. Summary judgment will be granted for the County.

       B. Excessive Force

       Plaintiffs also allege that Williams used excessive force against Meadows during the

transportation from the Putnam County Jail to Bledsoe on January 30, 2018. Williams denies this

claim, asserting he only used reasonable force due to Meadows’ belligerence. (Doc. No. 52 at 20).

He also asserts qualified immunity because any use of force did not violate clearly established law.

(Id. at 23). The Court disagrees with both arguments.

       Qualified immunity shields government officials from civil liability unless they violate a

person’s clearly established rights. Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018). To be entitled

to qualified immunity, the court must determine (1) whether the facts alleged show that the

defendant’s conduct violated a constitutional right, and (2) whether the constitutional right violated

was “clearly established.” Pearson v. Callahan, 555 U.S. 223, 232 (2009); Richmond v. Huq, 879

F.3d 178, 196 (6th Cir. 2018). A legal principle is clearly established if there is then-existing

precedent “clear enough that every reasonable official would interpret it to establish the particular

rule the plaintiff seeks to apply.” District of Columbia v. Wesby, 138 S. Ct. 577, 589–90 (2018).

       It is well established that the Eighth Amendment protects convicted inmates from

“unnecessary and wanton infliction of pain.” Hope v. Pelzer, 535 U.S. 730, 739 (2002). There is

an objective and subjective component to an Eighth Amendment excessive force claim. Id. The

subjective component asks whether “force was applied in a good-faith effort to maintain or restore



                                                     11
discipline, or maliciously and sadistically to cause harm.” Cordell v. McKinney, 759 F.3d 573,

580 (6th Cir. 2014) (quoting Hudson v. McMillian, 503 U.S. 1, 6 (1992)). This determination

requires an evaluation of “the need for application of force, the relationship between that need and

the amount of force used, the threat ‘reasonably perceived by the responsible officials,’ and ‘any

efforts made to temper the severity of a forceful response.’” Hudson, 503 U.S. at 8 (quoting

Whitley v. Albers, 475 U.S. 312, 321 (1986)).

       There is a material dispute of fact over what force Williams used on January 30. Williams

believes that Meadows was “belligerent and appropriate steps were taken to bring him under

control,” including removing him from the van. (Doc. No. 51-15 at 2). Williams points out that

when Meadows arrived at Bledsoe, he was “combative,” which was apparently a symptom of his

deteriorating medical state. (Doc. Nos. 51-8 at 4; 51-10 at 8). Plaintiffs offer affidavits of three

inmates in the van with Meadows who state that Williams was visibly ill, “dead weight,”

nonverbal, and not being disruptive. Nonetheless, Williams dragged him out of the van, hitting his

head and body against the van and car. (Doc. Nos. 64-5 at 4–5; 64-6 at 3–4; 64-7 at 3–4). While

“not every shove or restraint gives rise to a constitutional violation,” Cordell, 759 F.3d at 580,

Williams’ alleged manhandling of a limp Meadows may. A reasonable jury could find that

Williams objectively and subjectively exerted “unnecessary and wanton infliction of pain.”

Meadows’ right to be free from “gratuitous[] assault[]” was clearly established at the time of the

alleged violation on January 30, 2018 and Williams is not entitled to qualified immunity at this

time. See, e.g., Coley v. Lucas Cty., Ohio, 799 F.3d 530, 540 (6th Cir. 2015) (“assaults on subdued,

restrained and nonresisting detainees, arrestees, or convicted prisoners are impermissible”).

       A jury must decide this factual dispute.




                                                    12
       C. Retaliation Claim

       Plaintiffs claim that defendants retaliated by denying medical treatment. The retaliation

was allegedly for his families’ repeated requests for medical intervention, his previous drug use,

and for “faking” his symptoms. They have not shown a claim for retaliation, however. The

elements of a retaliation claim are:

       (1) the plaintiff engaged in protected conduct; (2) an adverse action was taken
       against the plaintiff that would deter a person of ordinary firmness from continuing
       to engage in that conduct; and (3) . . . the adverse action was motivated at least in
       part by the plaintiff's protected conduct.

Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc).

       The Defendants provided Meadows with medical care directly after his family members

asked Farris and Nash to do so, showing there was no adverse action taken in retaliation for the

protected speech. Id. The defendants did not violate Meadows’ First Amendment rights and the

Court will grant summary judgment on this claim.

       D. State Law Claims

       Turning to claims presented under Tennessee law, plaintiffs assert a claim for assault and

battery, but the analysis that claim entails mirrors the excessive force claim. Griffin v. Hardrick,

604 F.3d 949, 956 (6th Cir. 2010). Because the Court determines that a genuine issue of material

fact exists as to whether Williams committed excessive force, it will also deny the motion for

summary judgment on the assault and battery claim against Williams.

       The other state law claim is under the Tennessee Governmental Tort Liability Act

(“TGTLA”), Tenn. Code Ann. § 29–20–21, et seq. Plaintiffs assert that the County waived

immunity under the TFTLA for claims of negligent hiring, assault, and battery. At this point, there

are no remaining federal claims against the County. There is a “clear preference that [TGTLA]

claims be handled by [Tennessee's] own state courts.” Gregory v. Shelby Cty., Tenn., 220 F.3d

                                                    13
433, 446 (6th Cir. 2000); Arbuckle v. City of Chattanooga, 696 F. Supp. 2d 907, 928 (E.D. Tenn.

2010).

         Title 28 U.S.C. § 1367 provides the federal district courts with supplemental jurisdiction

over all claims related to those that are within the court’s original jurisdiction in the same action.

A district court may however decline supplemental jurisdiction “in exceptional circumstances”

where “there are other compelling reasons for declining jurisdiction.” 28 U.S.C. § 1367(c)(4). The

TFTLA’s preference for resolution in state courts is a compelling reason and the Court will decline

to exercise supplemental jurisdiction over this claim.

         An appropriate order will enter.


                                               ____________________________________
                                               WAVERLY D. CRENSHAW, JR.
                                               CHIEF UNITED STATES DISTRICT JUDGE




                                                     14
